Citation Nr: 1744531	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  16-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals, frostbite, bilateral feet. 

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to February 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that granted service connection and a noncompensable rating for bilateral hearing loss and declined to reopen a claim of service connection for residuals, frostbite, bilateral feet. 

The Veteran testified at an October 2016 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a February 2017 decision, the Board reopened the claim for residuals, frostbite, bilateral feet and remanded that claim on the merits, along with the claim for an initial compensable rating for hearing loss, to the Agency of Original Jurisdiction (AOJ).  As sufficient efforts were made to obtain additional medical records, the Veteran was asked about any Social Security Administration (SSA) disability claim, and the requested medical examination and opinion evidence was obtained, the Board finds the directives have been substantially complied with, and the matters again are before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There are no residuals of frostbite of the feet.  

2.  A bilateral foot disability was not manifested in service.

3.  Neither arthritis nor a peripheral nerve condition of the feet was manifested during service or within one year of service.

4.  Audiometric examinations corresponded to no greater than a level I hearing loss for the right ear and no greater than a level II hearing loss for the left ear in April 2017 and level III hearing loss bilaterally in December 2012.


CONCLUSIONS OF LAW

1.  Residuals, frostbite, bilateral feet were not incurred in or aggravated by service; neither arthritis nor a peripheral nerve condition of the feet may be presumed to have been incurred or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for an initial compensable disability rating for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §4.85, Diagnostic Code 6100, 4.86, 4.87 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  

      A.  Duty to Notify

In an October 2011 letter, the RO notified him of the evidence needed to substantiate claims for service connection.  This letter delineated the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  An additional letter was sent in March 2017 when the Board reopened and remanded the frostbite claim and the increased rating claim for development on the merits.  

      B.  Duty to Assist 

The RO assisted the claimant in the procurement of relevant records, associating the Veteran's lay statements, post-service VA treatment records, and identified private treatment records with the claims file.  On remand, the RO asked the Veteran to provide information regarding any private treatment, specifically from a Dr. R., and to report whether he was receiving SSA disability benefits related to residuals, frostbite, bilateral feet.  He did not respond in the affirmative but rather reported in June 2017 that he waived his right to submit additional evidence and wanted his case forwarded to BVA immediately.  Additional VA treatment records were sought but it was clarified that the Veteran was not registered into the VA Healthcare System until 1987 and there are no VA records prior to that time period.  Most of the Veteran's service treatment records and service personnel records were apparently destroyed in a 1973 fire at the National Personnel Records Center (NPRC), and the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board has undertaken review of these claims with this in mind.  Nonetheless, it is the manifestations of the service-connected hearing loss disability that are at issue in the claim for increased rating, and the Veteran has identified no additional, outstanding records relevant to either that matter or the service connection claim.  

In April 2017, the Veteran underwent VA examinations for evaluation of bilateral hearing loss and assessment of whether there are residuals, frostbite, bilateral feet due to service.  The examination reports are based on consideration of the Veteran's prior medical history, examinations and treatment, testimony and lay contentions and also describe the disabilities in sufficient detail.  

During the Board hearing, the undersigned Veterans Law Judge (VLJ) clarified the issues on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the appellant's claims.  The VLJ issued the aforementioned decision in February 2017 remanding these matters in part based on the testimony.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

II.  Increased Rating for Bilateral Hearing Loss

      A.  Law

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. § Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §4.1 (2016).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the record reflects that service-connected bilateral hearing loss disability has not materially changed and a uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected bilateral hearing loss is rated as noncompensable pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  Under the rating criteria, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.  Puretone threshold testing results may be used by themselves for VA rating purposes, without Maryland CNC test results, when the examiner certifies that use of the speech discrimination test is not appropriate, for example, because of language difficulties or inconsistent speech discrimination scores. See 38 C.F.R. § 4.85 (c) (2016).

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.

The Board further notes the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, the Federal Circuit has noted that such is not part of the rating criteria.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

      B.  Factual Background and Analysis

The Veteran asserts he is entitled to a compensable rating for his service-connected hearing loss disability.  As addressed below, the Board finds that the preponderance of the evidence is against finding that the Veteran's bilateral hearing loss disability more nearly approximates the level of severity contemplated by a compensable rating at any point during the appeal.  

Service connection and a noncompensable rating were granted for bilateral hearing loss in the December 2012 rating decision on appeal.  

The Veteran asserts that his hearing is compensable because he is unable to hear without hearing aids.  Sometimes he can hear with them in, and sometimes he cannot.  He notes that he initially went for a hearing test because he could not hear his daughter properly.  When she would speak, he would laugh because he could not hear her and she would respond that what she said was not funny.  This prompted him to seek hearing evaluation, and led to his hearing aids.  He feels the 2014 hearing test he was given at VA was not an accurate assessment of his hearing.  The Veteran also testified, regarding his hearing, that he was "having difficulties more now than [he] had couple a years ago."  See Veteran's hearing testimony, pp 5-7.  The Veteran is competent to report his current symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran was afforded a VA examination in December 2012.  The examination report included puretone threshold testing results, but did not include Maryland CNC test results.  The examiner marked an item noting that the use of speech discrimination scores was not appropriate.  The results were as follows:


HERTZ

1000
2000
3000
4000
Avg
 
RIGHT
45
40
55
60
50
 
LEFT
45
50
60
65
55
 

A March 2014 VA Audiology treatment record includes an audiogram report denoting bilateral hearing loss with speech recognition in the right ear of 76 percent and in the left ear of 60 percent with no information as to decibel loss for the frequency range or hertz from 500 to 4000.  The examiner noted there had been no significant changes in hearing sensitivity since previous exam.  Cerumen was removed at that time.  

The Veteran was afforded another VA examination in September 2014.  The examination report included Maryland CNC test results, but did not include puretone threshold testing results.  The examination report stated "Pure Tone Test - The [V]eteran's responses were unreliable and not consistent with audiologic findings...The examination result are not adequate for rating purposes...Recommend that only word recognition scores be used for rating purposes."

As noted above, for VA rating purposes an examination for hearing impairment must include puretone threshold testing and Maryland CNC test results.  In certain situations, puretone threshold testing results may be used by themselves.  However, the regulations do not provide for Maryland CNC test results to be used by themselves.  As such, the March 2014 and September 2014 VA audiological results are not valid for rating purposes.  

At the Veteran's April 2017 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
35
30
50
50
41
96%
 
LEFT
40
40
55
55
48
84%
 

Use of word recognition score was noted by the examiner to be appropriate for this Veteran.  The examiner found that the Veteran's hearing loss does not impact ordinary conditions of daily life, including the ability to work.  

Here, neither ear demonstrates an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 (a).  Applying 38 C.F.R. § 4.85, Table VI, for each ear to the above audiological findings, the Veteran has a numeric designation of I for the right ear and II for the left ear.  Application of 38 C.F.R. § 4.85, Table VII, results in a 0 percent or noncompensable disability evaluation.  

Even using the results from the December 2012 audiogram which included only puretone threshold averages, the result is a noncompensable rating, because both of the averages, 50 in the right ear and 55 in the left ear, equate to a level III designation under Table VIA.  Applying these to Table VII results in a noncompensable rating.  

Based on a careful review of all the evidence, the Board finds that during the entirety of the pendency of the claim, a compensable for the Veteran's service-connected bilateral hearing loss disability is not warranted.  

The Board has carefully considered the Veteran's contentions.  However, it must be emphasized that the assignment of a schedular disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after valid audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Although the VA examiner did not specifically address the Veteran's subjective hearing dysfunction, the Board considered his written reports and testimony of difficulty hearing in everyday situations and the need for the use of hearing aids.  VA outpatient treatment records for the period of the appeal show routine encounters for hearing aid adjustment and replacement.  The examiner did note that the disability would not interfere with work or activities of daily life.  Moreover, a conversation between the Veteran and the examiner was referenced in the 2017 examination record, demonstrating his ability to communicate effectively and in such a way that the audiologist did not find any functional impact due to hearing loss.  

Additionally, staged ratings are not warranted, as the Board finds that the Veteran has had a stable level of symptomatology throughout the period on appeal.  Here, the Board finds that the overall record, consisting not only of examination reports but also treatment records, testimony and written statements, persuasively suggests that the level of disability has remained uniform.  As the preponderance of the evidence is against the claim for increase, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, the claim is denied, and a compensable initial rating for the Veteran's service-connected bilateral hearing loss disability is not warranted.

      C.  Additional Consideration

In this case, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  

Finally, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  In this case, however, the record does not include any such evidence or assertion.  The record reflects that the 2017 examiner found the Veteran's hearing loss had no impact on ordinary conditions of daily life, including ability to work.  Given the foregoing, the Board concludes that a claim for TDIU is not raised by the record.

III.  Service Connection for Residuals, Frostbite Bilateral Feet

      A.  Law

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and 'other organic diseases of the nervous system' such as a peripheral nerve condition of the lower extremities, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307 (a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or-symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.FR 3.303(a); Jandreau V. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F.
3d 1331 (Fed. Cir. 2006).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

      B.  Factual Background and Analysis

The Veteran urges that he has residuals of frostbite due to his service in Korea.  His testimony and lay statements recount an incident in January 1953 when he had to jump into a river to retrieve a crowbar while working on a bridge with an engineering battalion.  He emerged from the river in a freezing state and was aided by a comrade who wrapped him in blankets.  They were unable to light a fire due to circumstances of his service at the time.  Despite the incident in the river, the Veteran reported that he did not complain about any frostbite-related foot problems at the time of service separation because he wanted to get out of service.  

The Board notes that the Veteran's complete service treatment records (STRs) and personnel records are not of record and were likely destroyed in the 1973 National Personnel Records Center fire.  The only STR is the Veteran's February 1954 separation examination, which noted that the Veteran's feet were abnormal upon clinical evaluation and noted flatfeet.  While there are no STRs of record documenting the Veteran's reported in-service incident, he is competent to report the events described and such events are generally consistent with the circumstances of his service, as his DD 214 noted a duty assignment to an engineering construction battalion and the award of the Korean Service Medal with 3 Bronze Service Stars.

As to a current disability, as referenced above, the Veteran provided testimony at the October 2016 Board hearing regarding symptoms relating to his toenails (referencing "an ingrown toenail" and "thickened up" nails).  Also at the hearing, the Veteran's representative stated in "VA treatment records throughout the years [the Veteran] was complaining about tingling in the feet and toes."  In this regard, VA treatment records included a June 2014 note that stated that the Veteran described bilateral foot numbness, a July 2014 note noted diminished sensation in the bilateral lower extremities and an August 2014 neurology note referenced a positive finding of sensory loss.  Additionally, as referenced above, at the October 2016 Board hearing the Veteran provided testimony regarding symptoms relating to his toenails and stated that a doctor "told me it come from frostbite."  See also July 2010 Veteran Statement (stating that "[t]he after effect of the frostbite from the water made my two big toes grow upward causing nuts to appear on both sides").  

A July 2002 VA treatment note referenced weakness and numbness in the Veteran's legs and feet and stated that "[h]e saw his CHP doctor ([Dr. R.]) who ordered a CT scan."  The Veteran has not provided records or information from Dr. R., despite being invited to do so.  

VA examination was conducted in April 2017 to obtain an opinion as to whether it is at least as likely as not that any right or left foot disability present at any point during the appeal period had its onset during active service or is related to any in-service disease, event, or injury, to include an in-service incident during the winter in Korea where, while repairing a bridge, the Veteran went into a river to retrieve a crowbar.  The examiner found that there was no diagnosis of cold injury.  The Veteran's in-service history was reported in detail, to include the bridge incident.  The Veteran reported that he saw a provider in 1954 for his feet, but did not recall what that provider told him.  He also reported that he saw providers for trimming his toenails in Tallahassee in the 1960's, and he has seen other providers in Gainesville and Tallahassee for his feet.  He reported that he had his feet X-rayed in Tampa last year.  Currently, he reported that coverings at night hurt his feet, he stated that his feet ache all the time.  He reportedly soaks his feet in warm water but had not seen a doctor for his feet since the X-rays.  He has used medication for toenail fungus in the past and reported an ingrown toenail and misshapen nails.  He cared for his feet himself, and noted that a VA treatment source told him he had foot fungus.  He stated that he was not told what caused his toenail conditions.  

On examination, the were no arthralgias, numbness, cold sensitivity or nail abnormalities of either foot.  X-rays from October 2016 showed osteoarthritis in both feet.  No other significant diagnostic results were shown.  The Veteran used a cane.  

The examiner found it less likely than not (less than 50% probability) that any right or left foot disability present at any point during the appeal period had its onset during active service or is related to any in-service disease, event, or injury, to include an in-service incident during the winter in Korea where, while repairing a bridge, the Veteran went into a river to retrieve a crowbar.  The examiner explained that review of currently available medical records failed to produce any provider notes documenting evaluation of, treatment for, or diagnosis with, bilateral feet frostbite/cold injury residuals conditions.  She explained that review of currently available medical records indicated that the Veteran's lower extremity/feet symptoms are caused by low vitamin b12 level neuropathy (numbness and pain) and toenail fungal infections (thickened, discolored nails).  She observed that X-rays show mild to moderate bilateral feet arthritis, and bony erosions or destructive changes (as in frostbite/cold injury residuals) are not evident.

Upon consideration of the evidence above, the Board finds that the preponderance of the evidence of record is against a finding of service connection for residuals, frostbite bilateral feet.  The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the most probative evidence of record indicates there are no residuals, frostbite, bilateral feet.  Although the Veteran was found to have arthritis of the feet, low vitamin b12 level neuropathy and toenail fungal infections which account for his symptoms, the 2017 VA examiner provided an adequate medical opinion supported by rationale that said no lower extremity/feet disability is related to the Veteran's claimed in service exposure to the cold or frostbite.  The examiner found no other disability of the feet.  This opinion stands uncontroverted by any other competent evidence of record and therefore, the Board places great probative value on the opinion. 

The Board observes that, as noted above, there are complaints in the post-service treatment record related to numbness and tingling of the feet and other foot symptoms discussed above.  However, no residuals of frostbite of the feet were noted.  No VA treatment records contain any such diagnosis.  Therefore, the Board places no probative weight on findings that have been since attributed to other conditions.  Therefore, the record still lacks the required diagnosis of a current disability needed for any service connection claim. 

As to the Veteran's allegations that he has current residuals of frostbite to the feet, lay evidence can be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Here, there is no diagnosis of residuals, frostbite of the feet made by a medical professional.  The Veteran had testified that a doctor had told him his toenail problems were frostbite-related, but no records were produced supporting this proposition.  The lay evidence lacks reasoning and is accorded little probative weight.  Finally, as noted, while the Veteran has described symptomatology associated with the feet, the more probative evidence establishes that his symptoms are unrelated to service. 

Also, the Board has considered whether service connection is warranted for the current finding of arthritis of the bilateral feet or any peripheral nerve condition of the feet evidenced in the record.  However, there is no evidence of either condition during service or within a year from service.  Neither arthritis nor peripheral neuropathy were noted, manifest or diagnosed during that time frame.  As such, the provisions of 38 C.F.R. § 3.303(b) are not applicable.  Since there were no in-service manifestations, it follows that the concept of continuity does not apply.  Moreover, the April 2017 VA examiner opined that said disabilities were due to other specific causes, and not cold exposure/frostbite in service.  Therefore, there is no competent evidence showing that either arthritis of the bilateral feet or any peripheral nerve condition of the feet is due to service. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  The appeal is denied.


ORDER


Service connection for residuals, frostbite bilateral feet is denied. 

An initial disability rating in excess of 0 percent for a bilateral hearing loss disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


